DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Thus, claim 12 is interpreted as a means-plus-function claim. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Namely hyperlink to HEVC specification at page 7 of paragraph 0026. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “NAL unit type” in claim 5 is used by the claim to mean “a random access species,” while the accepted meaning is “a header region in a block for transmitting syntax.” The term is indefinite because the specification does not clearly redefine the term.
That is to say, a NAL unit type is a block or bitstream allocation for syntax signaling, not a type of random access point as recited. Therefore claim 5 is indefinite because the two are conflated in the claim. For example, the NAL unit type may indicate an IRAP type, but is not equivalent to an IRAP itself. For purposes of claim interpretation, claim 5 will be interpreted as requiring an IRAP.
Claims 10, 15 and 20 are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 7-10, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2011/0110418) in view of Ugur (US 2016/0156917).

Regarding claim 2, Lu discloses a method of decoding video data, (paragraph 0037, video decoding method performed) the method comprising: receiving encoded video data for a picture, (paragraph 0041, SVC data is video data, therefore receiving encoded video data) wherein at least one region of the picture has random accessibility and at least another region of the picture does not have random accessibility; (paragraph 0041 in conjunction with paragraphs 0008 and 0010, IDR slice in picture is a slice of random accessibility in picture, non-IDR slices are presumed non-random-that is intra or inter predicted as efficient-shown Figure 1) decoding ... that a first region of the picture has random accessibility; (paragraph 0041, NAL unit for slice decoded to determine if slice of picture is IDR, that is random access) and decoding the encoded video data for the picture based on the first region of the picture having random accessibility. (paragraphs 0037 and 0041, decoding SVC video stream based on non-IDR slices and IDR random slices)
While Lu discloses indicating an IDR slice by NAL unit, which requires use of syntax in the NAL unit, (paragraph 0041) Lu may be considered inchoate with regard to the features of receiving/decoding a first syntax element that indicates [random access].
However, Ugur teaches a first syntax element that indicates [random access]. (paragraph 0124 in conjunction with paragraphs 0151 and 0158, NAL unit is made up of syntax elements which include syntax indicating the slice is random access)
It would have obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the syntax element of Ugur to the NAL units of Lu because it was well known to those of skill in the art prior to the effective filing date that syntax elements are used to communicate slice properties, and that syntax elements are part of NAL units disclosed by Lu.
Regarding claim 3, Lu discloses wherein the first region is a first set of slices. (paragraph 0008, IDR region may be a slice or picture set thereof)
Regarding claim 4, Lu discloses wherein the syntax element is a network abstraction layer (NAL) unit type. (paragraph 0041, IDR information signaled in NAL unit)
Regarding claim 5, Lu discloses wherein the NAL unit type is an intra random access point (IRAP) type. (paragraph 0041, NAL unit indicates IDR slice, which is a species of IRAP) For example, Ramasubramonian (US 2014/0301485) makes clear that IDR is known as a type of IRAP to one of ordinary skill in the art.
Regarding claims 7-10, 12-15 and 17-20: claims 7-10, 12-15 and 17-20 are apparatus, apparatus with means, and computer program claims, respectively, reciting concordant features similar to claims 2-5, and therefore are rendered obvious by the combination of Lu and Ugur for reasons similar to claims 2-5.

Claim(s) 6, 11, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Ugur, in yet further view of Park (US 2006/0034367).

Regarding claim 6, Lu (and Ugur) fail to disclose the recited; however, Park teaches wherein the picture is a 360-degree picture, (paragraph 0005, picture may be a 360 degree view picture) and wherein the first region of the picture corresponds to a field of view comprising a subset of the 360- degree picture. (paragraph 0006, a viewpoint is allocated in the 360 degree picture; necessarily in a video stream with IDR slices, the viewpoint region will be relative to an IDR slice or contain an IDR slice)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to encode 360-degree video data as taught by Park because Park teaches doing the same to allow for 3D broadcasting. (paragraph 0006)
Regarding claims 11, 16 and 21: claims 11, 16 and 21 are apparatus, apparatus with means, and computer program claims, respectively, reciting concordant features similar to claim 6, and therefore are rendered obvious by the combination of Lu and Ugur for reasons similar to claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu (US 2010/0232520) which discloses use of IDR pictures and other coding re-entrant aspects in coding.
Kalinli (US 2012/0146891) may be considered for enhanced coding relative to a viewpoint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485     

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485    
October 30, 2022